DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 1/13/2021 has been entered and made of record.  

Examiner's Note - Patentably Distinct Subject Matter
The instant claims 1-20 are patentably distinct from the parent case claims in US Patent 10,374,809. While they generally discuss the same certificate issuance procedure, the instant claims do so from the perspective of the client and the parent case claims do so from the perspective of the server. There is processing limitations performed by the client not performed by the server and vice versa. Accordingly, the claims are patentably distinct.  

Response to Amendment/Remarks
In the response filed Claims 1, 7, and 14 were amended.  Claims 1-20 were presented for examination.  

Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a process to validate digital certificates.  Various examples have been found in the art describe aspects of the claimed invention.  Enokida (US 2004/0243805 A1) ¶ 235-237 teaches that the server sends, as a response to the client request, the certificate management update request, the digital signature and new digital certificate.  Enokida, ¶ 236-241, the client evaluates the digital certificate using the digital signature to determine if it is valid.  Enokida, ¶ 236-241, the client updates the certificate if it is valid.
Enokida does not, but in related art, Wnuk et al. (US 2011/0213961 A1), ¶ 42, teaches providing links to the digital certificates from the certificate storage repository.
Enokida in view of Wnuk does not, but in related art, Murakami et al. (US 2013/0007846 A1) Fig. 7, ¶ 154-163 teaches encoding and decoding various elements of a response including a signature, response data and a resource location.
However, as applicant notes, Enokida in view of Wnuk in view of Murakami does not teach “evaluating the response data to determine that the token has been 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.




/STEPHEN GUNDRY/
Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435